Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 1 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25438




                    Exhibit 17
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



         86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                   Evidence Packet P.0377
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 2 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25439




                                                       Evidence Packet P.0378
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 3 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25440




                                                       Evidence Packet P.0379
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 4 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25441




                                                       Evidence Packet P.0380
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 5 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25442

                              December 04, 2019                          66

 1        Q.   Well, LA traffic is never very light,

 2    is it, in your experience?

 3        A.   Well, not during what you would call

 4    the daytime.

 5        Q.   And you went at a very crowded time of

 6    year, in August, right, for theme parks?

 7    Because kids are out of school.

 8        A.   I guess we did.     I didn't really think

 9    about it at the time.

10        Q.   And you drove back that evening, the

11    first evening, to San Diego?

12        A.   We did, yes.

13        Q.   And the next day you drove back to

14    Disneyland?

15        A.   Well, whatever the name of the other

16    one is, Adventure something.

17        Q.   Well, they're both together.

18        A.   Yeah.   Then yes.

19        Q.   Okay.   And then you drove back to San

20    Diego after the second day?

21        A.   Yes.

22        Q.   And if you could wait in line, if your

23    son could wait in line for 20 minutes, there are

24    a lot of these rides out of this 57 list that

25    have average wait times of 20 minutes or less,


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                       Evidence Packet P.0381
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 6 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25443




                                                       Evidence Packet P.0382
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 7 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25444

                                     December 04, 2019                          84

 1        Q.      But do you agree that never having to

 2    stand in that long regular line because you have

 3    a DAS card is a benefit compared to what most

 4    guests have to do, which is to stand in that

 5    line?

 6        MR. DOGALI:      Same objection.

 7        THE WITNESS:        Yes.

 8    BY MR. SCANLON:

 9        Q.      Okay.   And, indeed, it's a significant

10    benefit, isn't it?

11        A.      No.

12        Q.      It's not?

13        A.      I don't agree with that.       No.     Because

14    what you're --

15        Q.      Let me rephrase it.       You answered the

16    question.    Let me ask you another question.          Let

17    me ask you a follow-up.

18                So you don't think it's a significant

19    benefit?

20        A.      No, I do not.

21        Q.      So let's say that one of the rides that

22    you guys have gone on at Walt Disneyworld was

23    Avatar, right, Flights of Passage?

24        A.      That is correct.

25        Q.      Remember that?


                                     U.S. LEGAL SUPPORT
                                       (877) 479-2484
                                                              Evidence Packet P.0383
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 8 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25445




                                                       Evidence Packet P.0384
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 9 of 22 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25446

                                  December 04, 2019                           91

1     may have it in front of you -- which exhibit

2     that is.     Exhibit 2 maybe.     That one.

3         A.     Okay.   Yeah.

4         Q.     Is that Exhibit 2?     Keep the map out of

5     Disneyland as well.        And the Disneyland map was

6     the one -- you said you didn't have the guide

7     disabilities, but you have the map that's on the

8     back, right?

9         A.     Yes.

10        Q.     You remember having that?

11        A.     Yes, I do.

12        Q.     Okay.   So if you look at Buzz

13    Lightyear, it's No. 5 on Exhibit 2.           The average

14    wait time on the day you were there and the

15    times you were there was                  .     Do you

16    see that?

17        A.     Yes.

18        Q.     Okay.   And that's the kinds of ride

19    that you said you would just go on and, as you

20    know now with the DAS, you would have been waved

21    in automatically.       You also said you could wait

22    for 15 minutes, right?

23        MR. DOGALI:     Object to the form of the

24    questions.

25        THE WITNESS:     Well, it's kind of a compound


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                            Evidence Packet P.0385
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 10 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25447

                               December 04, 2019                          96

 1    waiting for the longer wait time at Space

 2    Mountain?

 3        A.     I -- It didn't really play out that

 4    way.     I guess that, you know, theoretically,

 5    yes, you could do that.     It just didn't really

 6    work that way because we had other things like,

 7    you know, bathroom breaks and eating mixed in,

 8    too.

 9        Q.     Okay.   And would you agree that, in

10    general, that your son benefits -- if he's

11    standing up doing something like working as a

12    cashier or bagging groceries -- it's a benefit

13    to him to take breaks every once in a while?

14        A.     I would agree with that, yes.

15        Q.     Okay.   So it would be true in

16    Disneyland or Disney World that if he's on his

17    feet in a theme park, you know, because he tires

18    easily and fatigues easily because of his

19    condition, he could benefit from those breaks in

20    the same way, right?

21        A.     The only limitation I put on that would

22    be that there's not always places to sit.

23    Sometimes they're all taken up by other people,

24    and so it is difficult for him to continue to

25    stand if that's part of his break.


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0386
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 11 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25448




                                                        Evidence Packet P.0387
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 12 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25449




                                                        Evidence Packet P.0388
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 13 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25450

                                 December 04, 2019                          102

 1        Q.     So you could kind of double up in a

 2    way?

 3        A.     In a way, yes.    You just had to watch

 4    the times and make sure you could get there.

 5        Q.     Right.   So when you went and requested

 6    the second pass for S.H., you didn't tell them

 7    that you already had a DAS pass in your party,

 8    did you?

 9        A.     I don't recall.

10        Q.     Okay.    Do you know if the complaint in

11    this case -- I asked you the hypothetical about

12    going on Buzz Lightyear a couple of times while

13    you're waiting for Space Mountain.      Do you know

14    whether the complaint in this case actually

15    alleges that that was one of the rides he liked

16    to go on repeatedly?

17        A.     I don't know.    I mean it's a fact that

18    he likes that ride.     I don't know if it's in the

19    complaint.

20        Q.     Let me show you the document.       I'm

21    actually going to show you in this particular

22    instance an excerpt of the complaint, not the

23    whole thing, because it's kind of thick.

24

25


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                           Evidence Packet P.0389
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 14 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25451

                                 December 04, 2019                        137

 1        A.      The beginning of 2016.

 2        Q.      2016, okay.    And prior to that did you

 3    and your wife share those responsibilities?

 4        A.    I was still the primary driver, but,

 5    yes, to the greater extent we shared the duties.

 6        Q.    Okay.      But you were still -- drove more

 7    than she did at that time?

 8        A.    Yes.

 9        Q.    Okay.      And, for example, when you would

10    go down to the state pentathlon championships,

11    is that something you would drive, or did you

12    fly down there or --

13        A.    It's only two hours away, so I would

14    drive it.    There's also an option to take the

15    van with the other athletes, but unfortunately

16    that's not terribly predictable.       So I usually

17    drove him down there.

18        Q.    So the team would go down in a bus?

19        A.    Some of the team, the ones whose

20    parents did not bring them.

21        Q.      Right.    But you would typically drive?

22        A.      Yes.

23        Q.      Is that in part because you wanted to

24    go anyway to see him?       In other words, if a

25    parent -- if they went to the bus, the parents


                                 U.S. LEGAL SUPPORT
                                   (877) 479-2484
                                                         Evidence Packet P.0390
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 15 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25452

                               December 04, 2019                          138

 1    don't go on the bus, do they?

 2        A.     Actually, they could, but it's kind of

 3    cramped.     So they would choose not to.

 4        Q.     Okay.

 5        A.     Well, it's to support him mostly, and,

 6    yes, I enjoy seeing him and his team play.

 7        Q.     Okay.   And you have an athletic

 8    background yourself you said?

 9        A.     Just somewhat.

10        Q.     Okay.

11        A.     Yeah.

12        Q.     And how long is that?   You said two

13    hours to get down there?

14        A.     Yeah.   To -- Bloomington to my house is

15    two hours.

16        Q.     So what would -- when you went with

17    him, what years was this?

18        A.     Well, it's probably -- other than the

19    Indiana break with Valparaiso University, it was

20    probably fairly consistent from about the year

21    2000 until 2012, and then now the last two years

22    as well.

23        Q.     Okay.   So when he was in college, he

24    wasn't -- you weren't taking him down there?

25        A.     Well, he was in the Indiana program


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                         Evidence Packet P.0391
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 16 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25453

                                  December 04, 2019                      144

 1    Sunday.

 2        Q.    Okay.     Okay.   So they had events, for

 3    example, just in like 100-yard dash or

 4    something?

 5        A.    Yes.    A lot of that.

 6        Q.    But he was doing the pentathlon, and so

 7    they were spread out over the Saturday and

 8    Sunday, the five different events?

 9        A.    Yes.

10        Q.    And were there different heats in those

11    events?

12        A.    No, no.    Everything was just once. So

13    if you ran the 100 meters, that's it.       You ran

14    the 100 meters.      Then they put you in with

15    similarly-abled athletes, and you got what you

16    got.

17        Q.    Yeah.     And then would you guys get

18    together when you were waiting for the next

19    event over this two-day period, or what would

20    you do between events?

21        A.    Well, depending on the gap between the

22    events, I mean some of them would be like an

23    hour apart.      So he would sit on the field, maybe

24    go get something to eat.       When they're farther

25    apart, we would go back to where we were staying


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                        Evidence Packet P.0392
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 17 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25454

                                   December 04, 2019                          145

 1    sometimes.       Sometimes he would sleep, and

 2    sometimes we would go out.         And they do have

 3    sort of a tradition where they go to the local

 4    pool, because it's always hot in June, and so

 5    that was sort of stuffed in there somewhere,

 6    too.

 7        Q.       Okay.    There's a pool in the

 8    university?

 9        A.       It's actually north of the university.

10    It's a water park that accommodates Special

11    Olympics.

12        Q.       I see.

13        A.       Yeah.

14        Q.       Okay.    So it wasn't just a regular

15    pool.       It had -- it was a water park?

16        A.       Yes.

17        Q.       Okay.    And in the basketball, you said

18    was over a period of two days?

19        A.       Yes.     They would -- There would be four

20    teams, and the winners of the first day would

21    meet for the championship the second day, and

22    the losers would go for the bronze medal.

23           Q.     Okay.    So there was just one game on

24    one day and one game on the next day?

25           A.     As far as I remember, yes.


                                   U.S. LEGAL SUPPORT
                                     (877) 479-2484
                                                             Evidence Packet P.0393
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 18 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25455

                               December 04, 2019                         172

 1    just like rain, like sort of generic rain.

 2        Q.    Okay.    You have gone storm watching

 3    with your son, right?

 4        A.    Yes, I have.

 5        Q.    And can you describe what that's like?

 6    Your wife basically yesterday said that it's

 7    kind of a couple days you go out, take

 8    measurements, and kind of wait to see if the

 9    storm is going to come or not?

10        A.    Yeah.    Probably a better way to say it

11    would be they pick the days up front.     So in

12    this month they will have a meeting about 2020.

13    They'll probably have four trips.     This is the

14    College of DuPage.

15        Q.    Right.

16        A.    And so the dates are preselected.     What

17    they do is they have you meet the Thursday night

18    before you go.     Occasionally they have -- that

19    you come prepared in case they say:     We need to

20    go right now.

21        Q.    Right.

22        A.    And they'll look out four or five days

23    at the forecast, and then they'll figure out

24    where it is they need to set up.     And so they do

25    take measurements sometimes.     We have released


                               U.S. LEGAL SUPPORT
                                 (877) 479-2484
                                                        Evidence Packet P.0394
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 19 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25456

                                December 04, 2019                           173

 1    weather balloons a couple of times.        But for

 2    the -- and then they report back to the National

 3    Weather Service as part of their program.        But

 4    for the most part, it's different people who are

 5    calling the shots figuring out what -- they call

 6    them plays -- what the best play is, you know.

 7    Do you go to Southeastern Nebraska, or do you go

 8    to Northwestern South Dakota?        And then they'll

 9    commit to something -- it does change

10    sometimes -- and then they'll go there.        You'll

11    stay close to it, and then you wait for it to

12    happen.

13        Q.    Right.     Or not?

14        A.    And a lot of times it doesn't happen.

15        Q.    Right.     Exactly.   And how long is that

16    trip overall?

17        A.    It's 10 days start to finish.

18        Q.    So they're there at the -- near where

19    they think it's going to happen for maybe five

20    or six days?

21        A.    No.     It moves around.

22        Q.    Okay.

23        A.    So you -- I mean one trip we kind of

24    started in South Dakota, went to North Dakota,

25    ended up in Alberta, and that's --


                                U.S. LEGAL SUPPORT
                                  (877) 479-2484
                                                           Evidence Packet P.0395
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 20 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25457

                                  December 04, 2019                       174

 1        Q.    Did any storm ever come?

 2        A.    Yeah, yeah.       We saw three tornados that

 3    time.

 4        Q.    But sometimes -- a lot of times you

 5    said they don't come?

 6        A.    Every other time was not -- nothing.

 7        Q.    Okay.    Right.

 8        A.    Just really nice-looking thunderstorms.

 9        Q.    Right.   Right.     And when you're sort of

10    waiting to see if it's going to come, do you

11    take measurements?     Do they talk to each other?

12    What do they do?

13        A.    They have a variety of things they do.

14    They bring like a frisbee and a football,

15    because sometimes you're really going to wait.

16    You're there at noon, and it ain't going to

17    happen until 6:00.

18        Q.    Right.

19        A.    So they really like to take you to

20    restaurants they've been to a number of times

21    that are really good.        They have a real love for

22    steaks, and so you eat at a lot of restaurants

23    like that.   And then they'll sometimes station

24    at a park, and you play sports or not, and wait

25    for things to pop up.


                                  U.S. LEGAL SUPPORT
                                    (877) 479-2484
                                                         Evidence Packet P.0396
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 21 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25458




                                                        Evidence Packet P.0397
Case 2:15-cv-05346-CJC-E Document 433-24 Filed 10/09/20 Page 22 of 22 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25459

                               December 04, 2019                         195

 1    the within case, nor of kin or counsel to any of

 2    the parties.

 3                 Witness my official signature and

 4    seal as Notary Public, in and for the County of

 5    Cook, State of Illinois, on this 6th day of

 6    December A.D., 2019.

 7

 8

 9

10

11    __________________________
      LAURA MUKAHIRN, CSR
12    CSR NO. 084-003592

13

14

15

16

17

18

19

20

21

22

23

24

25


                              U.S. LEGAL SUPPORT
                                (877) 479-2484
                                                        Evidence Packet P.0398
